UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-1403 Name of Registrant: Putnam Global Equity Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Global Equity Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 10/31/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam Global Equity Fund Fund Name : Putnam Global Equity Fund Date of fiscal year end : 10/31/2009 AerCap Holdings N.V. Ticker Security ID: Meeting Date Meeting Status AER CUSIP N00985106 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Elect Michael Gradon Mgmt For For For 4 Elect Niall Greene Mgmt For For For 5 Elect Paul Dacier Mgmt For For For 6 Elect Robert Warden Mgmt For For For 7 Elect Gerald Strong Mgmt For For For 8 Elect W. Ingersoll Mgmt For For For 9 Elect Klaus Heineman Mgmt For For For 10 Directors' Fees Mgmt For For For 11 Designation of Mr. Keith A. Helming Mgmt For For For 12 Appointment of Auditor Mgmt For For For 13 Authority to Repurchase Shares Mgmt For For For 14 Amendments to Articles Mgmt For For For Aisin Seiki Co. Ltd. Ticker Security ID: Meeting Date Meeting Status 7259 CINS J00714105 06/23/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Kanshiroh Toyoda Mgmt For For For 3 Elect Yasuhito Yamauchi Mgmt For For For 4 Elect Fumio Fujimori Mgmt For For For 5 Elect Shunichi Nakamura Mgmt For For For 6 Elect Masuji Arai Mgmt For For For 7 Elect Toshikazu Nagura Mgmt For For For 8 Elect Yutaka Miyamoto Mgmt For For For 9 Elect Naofumi Fujie Mgmt For For For 10 Elect Takashi Morita Mgmt For For For 11 Elect Shuzuo Shimanuki Mgmt For For For 12 Elect Makoto Mitsuya Mgmt For For For 13 Elect Toshiyuki Mizushima Mgmt For For For 14 Elect Masahiro Suoh Mgmt For For For 15 Elect Toshiyuki Ishikawa Mgmt For For For 16 Elect Takeshi Kawata Mgmt For For For 17 Elect Tsutomu Ishikawa Mgmt For For For 18 Elect Takashi Enomoto Mgmt For For For 19 Elect Kazumi Usami Mgmt For For For 20 Elect Norio Oku Mgmt For Against Against 21 Elect Hikaru Takasu Mgmt For For For 22 Bonus Mgmt For For For 23 Stock Option Plan Mgmt For For For 24 Condolence Payments and Special Mgmt For For For Allowances for Statutory Auditors 25 Statutory Auditors' Fees Mgmt For For For Allied World Assurance Company Holdings, Ltd Ticker Security ID: Meeting Date Meeting Status AWH CUSIP G0219G203 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Patrick de Saint-Aignan Mgmt For For For Elect Scott Hunter Mgmt For For For 2 Allied World Assurance Company Mgmt For For For (Europe) Limited 3 Allied World Assurance Company Mgmt For For For (Reinsurance) Limited 4 Appointment of Auditor Mgmt For For For Altria Group, Inc. Ticker Security ID: Meeting Date Meeting Status MO CUSIP 02209S103 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Elizabeth Bailey Mgmt For For For 2 Elect Gerald Baliles Mgmt For For For 3 Elect John Casteen III Mgmt For For For 4 Elect Dinyar Devitre Mgmt For For For 5 Elect Thomas Farrell II Mgmt For For For 6 Elect Robert Huntley Mgmt For For For 7 Elect Thomas Jones Mgmt For For For 8 Elect George Munoz Mgmt For For For 9 Elect Nabil Sakkab Mgmt For For For 10 Elect Michael Szymanczyk Mgmt For For For 11 2010 Performance Incentive Plan Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Food Insecurity and Tobacco Use 14 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Protocols Amazon.com, Inc. Ticker Security ID: Meeting Date Meeting Status AMZN CUSIP 023135106 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jeffrey Bezos Mgmt For For For 2 Elect Tom Alberg Mgmt For For For 3 Elect John Seely Brown Mgmt For For For 4 Elect William Gordon Mgmt For For For 5 Elect Alain Monie Mgmt For For For 6 Elect Thomas Ryder Mgmt For For For 7 Elect Patricia Stonesifer Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Archer-Daniels-Midland Company Ticker Security ID: Meeting Date Meeting Status ADM CUSIP 039483102 11/05/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect George Buckley Mgmt For For For 2 Elect Mollie Carter Mgmt For For For 3 Elect Donald Felsinger Mgmt For For For 4 Elect Victoria Haynes Mgmt For For For 5 Elect Antonio Maciel Neto Mgmt For For For 6 Elect Patrick Moore Mgmt For For For 7 Elect Thomas O'Neill Mgmt For For For 8 Elect Kelvin Westbrook Mgmt For For For 9 Elect Patricia Woertz Mgmt For For For 10 2009 Incentive Compensation Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Review of Global Human Rights Standards Ashland Inc. Ticker Security ID: Meeting Date Meeting Status ASH CUSIP 044209104 01/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mark Rohr Mgmt For For For 2 Elect Theodore Solso Mgmt For For For 3 Elect Michael Ward Mgmt For For For 4 Ratification of Auditor Mgmt For For For Aspen Insurance Holdings Limited Ticker Security ID: Meeting Date Meeting Status AHL CUSIP G05384105 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ian Cormack Mgmt For For For Elect Matthew Botein Mgmt For For For Elect Richard Bucknall Mgmt For For For Elect Peter O'Flinn Mgmt For For For 2 Ratification of Auditor Mgmt For For For Astellas Pharma Inc. Ticker Security ID: Meeting Date Meeting Status CINS J03393105 06/23/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Amendments to Articles Mgmt For For For 4 Elect Tohichi Takenaka Mgmt For For For 5 Elect Masafumi Nogimori Mgmt For For For 6 Elect Yasuo Ishii Mgmt For For For 7 Elect Takao Saruta Mgmt For For For 8 Elect Shiroh Yasutake Mgmt For For For 9 Elect Yasuyuki Takai Mgmt For For For 10 Elect Kanoko Ohishi Mgmt For For For 11 Elect Yukiko Kuroda Mgmt For For For 12 Bonus Mgmt For For For 13 Stock Option Plan Mgmt For Against Against Astrazeneca PLC Ticker Security ID: Meeting Date Meeting Status AZN CINS G0593M107 04/29/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Appointment of Auditor Mgmt For For For 4 Authority to Set Auditor's Fees Mgmt For For For 5 Elect Louis Schweitzer Mgmt For Against Against 6 Elect David Brennan Mgmt For Against Against 7 Elect Simon Lowth Mgmt For Against Against 8 Elect Jean-Philippe Courtois Mgmt For Against Against 9 Elect Jane Henney Mgmt For Against Against 10 Elect Michele Hooper Mgmt For Against Against 11 Elect Rudy Markham Mgmt For Against Against 12 Elect Nancy Rothwell Mgmt For Against Against 13 Elect John Varley Mgmt For Against Against 14 Elect Marcus Wallenberg Mgmt For Against Against 15 Directors' Remuneration Report Mgmt For For For 16 Authorisation of Political Donations Mgmt For For For 17 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 21 Adoption of New Articles Mgmt For Against Against 22 AstraZeneca Investment Plan Mgmt For For For 23 Non-Voting Meeting Note N/A N/A N/A N/A 24 Non-Voting Meeting Note N/A N/A N/A N/A AU Optronics Corp. Ticker Security ID: Meeting Date Meeting Status CINS Y0451X104 06/18/2010 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Vivien HSIEH Huey-Juan Mgmt For Against Against 5 Elect HO Mei-Yue Mgmt For Against Against 6 Elect YANG Bing-He Mgmt For Against Against 7 Elect LEE Kuen-Yao Mgmt For Against Against 8 Elect CHEN Hsuan Bin Mgmt For Against Against 9 Elect CHEN Lai-Juh Mgmt For Against Against 10 Elect PENG Shuang-Lang Mgmt For Against Against 11 Elect YU Ko-Yung Mgmt For Against Against 12 Elect HSIUNG Hui Mgmt For Against Against 13 Elect Ronald CHWANG Jen-Chuan Mgmt For Against Against 14 Elect TSAI Chang-Hai Mgmt For Against Against 15 Amendments to Procedural Rules Mgmt For For For for Endorsements/Guarantees and Capital Loans 16 Non-Compete Restrictions for Mgmt For Against Against Directors 17 Non-Voting Agenda Item N/A N/A N/A N/A Aveng Limited Ticker Security ID: Meeting Date Meeting Status AEG CINS S0805F129 10/23/2009 Voted Meeting Type Country of Trade Annual South Africa Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Dennis Gammie Mgmt For Against Against 3 Elect Rick Hogben Mgmt For Against Against 4 Elect David Robinson Mgmt For Against Against 5 Elect Nkululeko Sowazi Mgmt For Against Against 6 Elect Simon Scott Mgmt For Against Against 7 Appointment of Auditor Mgmt For For For 8 Directors' Fees Mgmt For For For 9 Authority to Repurchase Shares Mgmt For For For 10 Amendments to Articles Regarding Mgmt For For For Retirement Age 11 Non-Voting Meeting Note N/A N/A N/A N/A AXA Ticker Security ID: Meeting Date Meeting Status AXA CINS F06106102 04/29/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For For For 8 Supplementary Retirement Benefits Mgmt For For For (Henri de Castries, Denis Duverne and Francois Pierson) 9 Severance Package and Retirement Mgmt For For For Benefits (Henri de Castries) 10 Severance Package and Retirement Mgmt For Abstain Against Benefits (Denis Duverne) 11 Elect Norbert Dentressangle Mgmt For Abstain Against 12 Appointment of Auditor (Mazars) Mgmt For For For 13 Appointment of Alternate Auditor Mgmt For For For (Jean-Brice de Turkheim) 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares and/or Mgmt For For For Convertible Securities Under Employee Savings Plan 16 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights for the Benefit of Overseas Employees 17 Authority to Cancel Shares and Mgmt For For For Reduce Capital 18 Amendment to Governing Structure; Mgmt For For For Correlative Amendment of Articles 19 Amendments to Articles 7, 8 and 10 Mgmt For For For 20 Elect Henri de Castries Mgmt For Against Against 21 Elect Denis Duverne Mgmt For Against Against 22 Elect Jacques d'Armand de Mgmt For Against Against Chateauvieux 23 Elect Norbert Dentressangle Mgmt For Against Against 24 Elect Jean-Martin Folz Mgmt For Against Against 25 Elect Anthony Hamilton Mgmt For Against Against 26 Elect Francois Martineau Mgmt For Against Against 27 Elect Giuseppe Mussari Mgmt For Against Against 28 Elect Ramon de Oliveira Mgmt For Against Against 29 Elect Michel Pebereau Mgmt For Against Against 30 Elect Dominique Reiniche Mgmt For Against Against 31 Elect Ezra Suleiman Mgmt For Against Against 32 Elect Isabelle Kocher Mgmt For Against Against 33 Elect Lee Suet Fern Mgmt For Against Against 34 Elect Wendy Cooper ShrHldr For For For 35 Elect John Coultrap ShrHldr Against Against For 36 Elect Paul Geiersbach ShrHldr Against Against For 37 Elect Sebastien Herzog ShrHldr Against Against For 38 Elect Rodney Koch ShrHldr Against Against For 39 Elect Jason Steinberg ShrHldr Against Against For 40 Directors' Fees Mgmt For For For 41 Authority to Carry Out Formalities Mgmt For For For 42 Non-Voting Meeting Note N/A N/A N/A N/A Banco Santander S.A. Ticker Security ID: Meeting Date Meeting Status SAN CINS E19790109 06/11/2010 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Ratification Mgmt For For For of Board Acts 3 Allocation of Profits/Dividends Mgmt For For For 4 Elect Angel Jado Becerro de Mgmt For Against Against Bengoa 5 Elect Francisco Javier Botin-Sanz Mgmt For Against Against de Sautuola y O'Shea 6 Elect Isabel Tocino Biscarolasaga Mgmt For Against Against 7 Elect Fernando de Asua Alvarez Mgmt For Against Against 8 Elect Alfredo Saenz Abad Mgmt For Against Against 9 Appointment of Auditor Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For 11 Authority to Issue Shares w/ Mgmt For Against Against Preemptive Rights 12 Authority to Issue Script Dividend Mgmt For For For 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Authority to Issue Script Dividend Mgmt For For For 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Authority to Issue Convertible and Mgmt For For For Non-Convertible Debt Instruments 17 Long-Term Incentive Plan Mgmt For For For 18 UK Employee Stock Purchase Plan Mgmt For For For 19 Authority to Carry Out Formalities Mgmt For For For 20 Remuneration Report Mgmt For For For BANK OF CHINA LIMITED Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 03/19/2010 Voted Meeting Type Country of Trade Special China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Type of Securities to be Issued Mgmt For For For 6 Issue Size Mgmt For For For 7 Par Value and Issue Price Mgmt For For For 8 Term Mgmt For For For 9 Interest Rate Mgmt For For For 10 Method and Timing of Interest Mgmt For For For Payment 11 Conversion Period Mgmt For For For 12 Conversion Price and Adjustment Mgmt For For For 13 Downward Adjustment to Mgmt For For For Conversion Price 14 Conversion Method of Fractional Mgmt For For For Share 15 Terms of Redemption Mgmt For For For 16 Redemption at the Option of the Mgmt For For For Bond Holders 17 Dividend Rights of the Rear of Mgmt For For For Conversion 18 Method of Issuance and Target Mgmt For For For Subscribers 19 Subscription Arrangement for the Mgmt For For For Existing A Shareholders 20 Bond Holders and Meetings Mgmt For For For 21 Use of Proceeds from the Issuance Mgmt For For For of the Convertible Bonds 22 Special Provisions in Relation to Mgmt For For For Supplementary Capital 23 Guarantee and Security Mgmt For For For 24 Validity Period Mgmt For For For 25 Matters Relating to authorization of Mgmt For For For Board of Directors 26 Capital Management Plan Mgmt For For For 27 Feasibility Report on Use of Mgmt For For For Proceeds from Issuance of Convertible Bonds 28 Utilization Report on Use of Mgmt For For For Proceeds from Previous Issuance of Securities 29 Elect LI Jun as Supervisor Mgmt For For For 30 Non-Voting Meeting Note N/A N/A N/A N/A BANK OF CHINA LIMITED Ticker Security ID: Meeting Date Meeting Status CINS Y0698A107 05/27/2010 Voted Meeting Type Country of Trade Annual China Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Directors' Report Mgmt For For For 5 Supervisors' Report Mgmt For For For 6 Financial Statement Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Financial Budget Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Elect XIAO Gang Mgmt For Against Against 11 Elect LI Lihui Mgmt For Against Against 12 Elect LI Zaohang Mgmt For Against Against 13 Elect ZHOU Zaiqun Mgmt For Against Against 14 Elect Anthony Neoh Mgmt For Against Against 15 Elect HUANG Shizhong Mgmt For Against Against 16 Elect HUANG Danhan Mgmt For Against Against 17 Elect QIN Rongsheng Mgmt For For For 18 Elect BAI Jingming Mgmt For For For 19 External Supervisors' Fees Mgmt For For For 20 Amendments to Articles Mgmt For For For 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Elect WANG Xueqiang Mgmt For For For 23 Elect LIU Wanming Mgmt For For For 24 Amendments to Administrative Mgmt For For For Measures BASF SE Ticker Security ID: Meeting Date Meeting Status BAS CINS D06216101 04/29/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Supervisory Board Mgmt For For For Acts 6 Ratification of Management Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Dematerialization of Bearer Shares Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Approval of Remuneration Policy Mgmt For For For 11 Amend Article 17(2) Mgmt For For For 12 Amend Article 17(3) Mgmt For For For 13 Amend Article 18(2) Mgmt For For For 14 Non-Voting Meeting Note N/A N/A N/A N/A BHP Billiton Limited Ticker Security ID: Meeting Date Meeting Status BHP CINS Q1498M100 11/26/2009 Take No Action Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A TNA N/A 2 Accounts and Reports (BHP Billiton Mgmt For TNA N/A PLC and BHP Billiton Limited) 3 Re-elect Carlos Cordeiro (BHP Mgmt For TNA N/A Billiton PLC and BHP Billiton Limited) 4 Re-elect David Crawford (BHP Mgmt For TNA N/A Billiton PLC and BHP Billiton Limited) 5 Re-elect Gail de Planque (BHP Mgmt For TNA N/A Billiton PLC and BHP Billiton Limited) 6 Re-elect Marius Kloppers (BHP Mgmt For TNA N/A Billiton PLC and BHP Billiton Limited) 7 Re-elect Don Argus (BHP Billiton Mgmt For TNA N/A PLC and BHP Billiton Limited) 8 Elect Wayne Murdy (BHP Billiton Mgmt For TNA N/A PLC and BHP Billiton Limited) 9 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees (BHP Billiton PLC) 10 Authority to Issue Shares w/ Mgmt For TNA N/A Preemptive Rights (BHP Billiton PLC) 11 Authority to Issue Shares w/o Mgmt For TNA N/A Preemptive Rights (BHP Billiton PLC) 12 Authority to Repurchase Shares Mgmt For TNA N/A (BHP Billiton PLC) 13 Reduction of Issued Share Capital Mgmt For TNA N/A (April 30, 2010) 14 Reduction of Issued Share Capital Mgmt For TNA N/A (June 17, 2010) 15 Reduction of Issued Share Capital Mgmt For TNA N/A (September 15, 2010) 16 Reduction of Issued Share Capital Mgmt For TNA N/A (November 11, 2010) 17 Remuneration Report Mgmt For TNA N/A 18 Equity Grant (CEO Marius Mgmt For TNA N/A Kloppers) 19 Non-Voting Meeting Note N/A N/A TNA N/A Boliden AB Ticker Security ID: Meeting Date Meeting Status BOL CINS W17218103 04/27/2010 Take No Action Meeting Type Country of Trade Annual Sweden Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Agenda Item N/A N/A N/A N/A 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Non-Voting Agenda Item N/A N/A N/A N/A 10 Non-Voting Agenda Item N/A N/A N/A N/A 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Accounts and Reports Mgmt For TNA N/A 15 Allocation of Profits/Dividends Mgmt For TNA N/A 16 Ratification of Board and Mgmt For TNA N/A Management Acts 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Board Size Mgmt For TNA N/A 19 Directors' Fees Mgmt For TNA N/A 20 Election of Directors Mgmt For TNA N/A 21 Authority to Set Auditor's Fees Mgmt For TNA N/A 22 Compensation Guidelines Mgmt For TNA N/A 23 Nominating Committee Mgmt For TNA N/A 24 Non-Voting Agenda Item N/A N/A N/A N/A 25 Non-Voting Meeting Note N/A N/A N/A N/A BP PLC Ticker Security ID: Meeting Date Meeting Status BP CINS G12793108 04/15/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Paul Anderson Mgmt For Against Against 4 Elect Antony Burgmans Mgmt For Against Against 5 Elect Cynthia Carroll Mgmt For Against Against 6 Elect Sir William Castell Mgmt For Against Against 7 Elect Iain Conn Mgmt For Against Against 8 Elect George David Mgmt For Against Against 9 Elect Ian Davis Mgmt For Against Against 10 Elect Robert Dudley Mgmt For Against Against 11 Elect Douglas Flint Mgmt For Against Against 12 Elect Byron Grote Mgmt For Against Against 13 Elect Anthony Hayward Mgmt For Against Against 14 Elect Andrew Inglis Mgmt For Against Against 15 Elect DeAnne Julius Mgmt For Against Against 16 Elect Carl-Henric Svanberg Mgmt For Against Against 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Adoption of New Articles Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 23 Renewal of Executive Directors' Mgmt For Abstain Against Incentive Plan 24 Scrip Dividend Mgmt For For For 25 Shareholder Proposal Regarding ShrHldr Against Against For Report on Sunrise SAGD Project 26 Non-Voting Meeting Note N/A N/A N/A N/A 27 Non-Voting Meeting Note N/A N/A N/A N/A 28 Non-Voting Meeting Note N/A N/A N/A N/A 29 Non-Voting Meeting Note N/A N/A N/A N/A 30 Non-Voting Meeting Note N/A N/A N/A N/A 31 Non-Voting Meeting Note N/A N/A N/A N/A 32 Non-Voting Meeting Note N/A N/A N/A N/A Broadcom Corporation Ticker Security ID: Meeting Date Meeting Status BRCM CUSIP 111320107 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Joan Amble Mgmt For For For Elect Nancy Handel Mgmt For For For Elect Eddy Hartenstein Mgmt For For For Elect John Major Mgmt For For For Elect Scott McGregor Mgmt For For For Elect William Morrow Mgmt For For For Elect Robert Switz Mgmt For For For 2 Ratification of Auditor Mgmt For For For BROADRIDGE FINANCIAL SOLUTIONS, INC. Ticker Security ID: Meeting Date Meeting Status BR CUSIP 11133T103 11/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Leslie Brun Mgmt For For For 2 Elect Richard Daly Mgmt For For For 3 Elect Robert Duelks Mgmt For For For 4 Elect Richard Haviland Mgmt For For For 5 Elect Alexandra Lebenthal Mgmt For For For 6 Elect Stuart Levine Mgmt For For For 7 Elect Thomas Perna Mgmt For For For 8 Elect Alan Weber Mgmt For For For 9 Elect Arthur Weinbach Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Amendment to the 2007 Omnibus Mgmt For For For Award Plan Buzzi Unicem S.p.A. Ticker Security ID: Meeting Date Meeting Status BZU CINS T2320M109 04/28/2010 Take No Action Meeting Type Country of Trade Mix Italy Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 3 Authority to Trade in Company Mgmt For TNA N/A Stock 4 Amendments to Articles Mgmt For TNA N/A Cabot Corporation Ticker Security ID: Meeting Date Meeting Status CBT CUSIP 127055101 03/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Clarkeson Mgmt For For For 2 Elect Roderick MacLeod Mgmt For For For 3 Elect Ronaldo Schmitz Mgmt For For For 4 Ratification of Auditor Mgmt For For For Cairn Energy PLC Ticker Security ID: Meeting Date Meeting Status CNE CINS G17528236 12/21/2009 Voted Meeting Type Country of Trade Special United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Share Subdivision Mgmt For For For 2 Authority to Repurchase Shares Mgmt For For For 3 Conversion of Awards Under Long Mgmt For For For Term Incentive Plan 4 Conversion of Awards Under Share Mgmt For For For Option Plan Canon Incorporated Ticker Security ID: Meeting Date Meeting Status CINS J05124144 03/30/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allocation of Profits/Dividends Mgmt For For For 2 Elect Fujio Mitarai Mgmt For For For 3 Elect Tsuneji Uchida Mgmt For For For 4 Elect Toshizo Tanaka Mgmt For For For 5 Elect Toshiaki Ikoma Mgmt For For For 6 Elect Kunio Watanabe Mgmt For For For 7 Elect Yohroku Adachi Mgmt For For For 8 Elect Yasuo Mitsuhashi Mgmt For For For 9 Elect Tomonori Iwashita Mgmt For For For 10 Elect Masahiro Ohsawa Mgmt For For For 11 Elect Shigeyuki Matsumoto Mgmt For For For 12 Elect Katsuichi Shimizu Mgmt For For For 13 Elect Ryohichi Bamba Mgmt For For For 14 Elect Toshio Honma Mgmt For For For 15 Elect Masaki Nakaoka Mgmt For For For 16 Elect Haruhisa Honda Mgmt For For For 17 Elect Hideki Ozawa Mgmt For For For 18 Elect Masaya Maeda Mgmt For For For 19 Elect Shunji Onda Mgmt For Against Against 20 Elect Kazunori Watanabe Mgmt For Against Against 21 Elect Kuniyoshi Kitamura Mgmt For For For 22 Retirement Allowances for Directors Mgmt For For For 23 Special Allowances for Statutory Mgmt For For For Auditors 24 Bonus Mgmt For For For 25 Stock Option Plan Mgmt For For For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 15 Amendment to the Employee Stock Mgmt For For For Purchase Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Formation of a Board Committee on Human Rights 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 19 Shareholder Proposal Regarding ShrHldr Against Against For Report on Internet Fragmentation Comcast Corporation Ticker Security ID: Meeting Date Meeting Status CMCSA CUSIP 20030N101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect S. Decker Anstrom Mgmt For For For Elect Kenneth Bacon Mgmt For For For Elect Sheldon Bonovitz Mgmt For For For Elect Edward Breen Mgmt For For For Elect Julian Brodsky Mgmt For For For Elect Joseph Collins Mgmt For For For Elect J. Michael Cook Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Jeffrey Honickman Mgmt For For For Elect Brian Roberts Mgmt For For For Elect Ralph Roberts Mgmt For For For Elect Judith Rodin Mgmt For For For Elect Michael Sovern Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2006 Cash Bonus Plan Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 6 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Corn Products International, Inc. Ticker Security ID: Meeting Date Meeting Status CPO CUSIP 219023108 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ilene Gordon Mgmt For For For Elect Karen Hendricks Mgmt For For For Elect Barbara Klein Mgmt For For For Elect Dwayne Wilson Mgmt For For For 2 Repeal of Classified Board Mgmt For For For 3 Amendment to the Stock Incentive Mgmt For For For Plan 4 Amendment to Annual Incentive Mgmt For For For Plan 5 Ratification of Auditor Mgmt For For For Daito Trust Construction Company Limited Ticker Security ID: Meeting Date Meeting Status CINS J11151107 06/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Shuichi Nakata Mgmt For Against Against 4 Elect Hiroshi Kawaguchi Mgmt For Against Against DBS Group Holdings Ltd Ticker Security ID: Meeting Date Meeting Status D05 CINS Y20246107 04/30/2010 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Special Remuneration for KOH Mgmt For For For Boon Hwee 5 Appointment of Auditor and Mgmt For For For Authority to Set Fees 6 Elect ANG Kong Hua Mgmt For Against Against 7 Elect John Ross Mgmt For Against Against 8 Elect KWA Chong Seng Mgmt For Against Against 9 Elect Ambat Ravi Shankar Menon Mgmt For Against Against 10 Elect Piyush Gupta Mgmt For Against Against 11 Elect Peter SEAH Lim Huat Mgmt For Against Against 12 Elect Andrew Buxton Mgmt For Against Against 13 Authority to Grant Awards and Issue Mgmt For For For Shares under Employee Incentive Plans 14 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 15 Authority to Issue Shares under the Mgmt For For For DBSH Scrip Dividend Scheme DBS Group Holdings Ltd Ticker Security ID: Meeting Date Meeting Status D05 CINS Y20246107 04/30/2010 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For Deutsche Bank AG Ticker Security ID: Meeting Date Meeting Status DBK CINS D18190898 05/27/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Appointment of Auditor Mgmt For For For 8 Authority to Trade in Company Mgmt For For For Stock 9 Authority to Repurchase Shares Mgmt For For For 10 Authority to Repurchase Shares Mgmt For For For Using Equity Derivatives 11 Compensation Policy Mgmt For For For 12 Amendments to Articles Mgmt For For For 13 Authority to Issue Convertible Debt Mgmt For For For Instruments; Increase in Conditional Capital 14 Intra-company Control Agreement Mgmt For For For 15 Intra-company Control Agreement Mgmt For For For DOMTAR CORPORATION Ticker Security ID: Meeting Date Meeting Status UFS CUSIP 257559203 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jack Bingleman Mgmt For Against Against 2 Elect Louis Gignac Mgmt For Against Against 3 Elect Brian Levitt Mgmt For Against Against 4 Elect Harold MacKay Mgmt For Against Against 5 Elect W. Henson Moore Mgmt For Against Against 6 Elect Michael Onustock Mgmt For Against Against 7 Elect Robert Steacy Mgmt For Against Against 8 Elect William Stivers Mgmt For Against Against 9 Elect Pamela Strobel Mgmt For Against Against 10 Elect Richard Tan Mgmt For Against Against 11 Elect Denis Turcotte Mgmt For Against Against 12 Elect John Williams Mgmt For Against Against 13 Appointment of Auditor Mgmt For For For Dragon Oil PLC Ticker Security ID: Meeting Date Meeting Status DRS CINS G2828W132 12/11/2009 Voted Meeting Type Country of Trade Court Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For Dragon Oil PLC Ticker Security ID: Meeting Date Meeting Status DRS CINS G2828W132 12/11/2009 Voted Meeting Type Country of Trade Special Ireland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For Eli Lilly and Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP 532457108 04/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Alvarez Mgmt For For For 2 Elect Winfried Bischoff Mgmt For For For 3 Elect R. David Hoover Mgmt For For For 4 Elect Franklyn Prendergast Mgmt For For For 5 Elect Kathi Seifert Mgmt For For For 6 Ratification of Auditor Mgmt For For For 7 Repeal of Classified Board Mgmt For For For 8 Elimination of Supermajority Mgmt For For For Requirement 9 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 10 Shareholder Proposal Regarding ShrHldr Against Against For Exclusion of CEOs from Compensation Committee 11 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Executive Compensation (Say on Pay) 12 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Eurasian Natural Resources Corporation PLC Ticker Security ID: Meeting Date Meeting Status ENRC CINS G3215M109 06/09/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Remuneration Report Mgmt For For For 4 Elect Felix Vulis Mgmt For For For 5 Elect Zaure Zaurbekova Mgmt For For For 6 Elect Dieter Ameling Mgmt For For For 7 Elect Johannes Sittard Mgmt For For For 8 Elect Roderick Thomson Mgmt For For For 9 Elect Abdraman Yedilbayev Mgmt For For For 10 Appointment of Auditor Mgmt For For For 11 Authority to Set Auditor's Fees Mgmt For For For 12 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 13 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 14 Authority to Repurchase Shares Mgmt For For For 15 Adoption of New Articles Mgmt For For For 16 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Freeport-McMoRan Copper & Gold Inc. Ticker Security ID: Meeting Date Meeting Status FCX CUSIP 35671D857 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Richard Adkerson Mgmt For For For Elect Robert Allison, Jr. Mgmt For For For Elect Robert Day Mgmt For For For Elect Gerald Ford Mgmt For For For Elect H. Devon Graham, Jr. Mgmt For For For Elect Charles Krulak Mgmt For For For Elect Bobby Lackey Mgmt For For For Elect Jon Madonna Mgmt For For For Elect Dustan McCoy Mgmt For For For Elect James Moffett Mgmt For For For Elect B. M. Rankin, Jr. Mgmt For For For Elect Stephen Siegele Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Stock Mgmt For For For Incentive Plan 4 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Garmin Ltd. Ticker Security ID: Meeting Date Meeting Status GRMN CUSIP G37260109 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Gene Betts Mgmt For For For Elect Thomas Poberezny Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Employee Stock Mgmt For For For Purchase Plan 4 Reincorporation from the Cayman Mgmt For For For Islands to Switzerland 5 Right to Adjourn Meeting Mgmt For For For Genesis Lease Limited Ticker Security ID: Meeting Date Meeting Status GLS CUSIP 37183T107 03/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For Helix Energy Solutions Group Inc. Ticker Security ID: Meeting Date Meeting Status HLX CUSIP 42330P107 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Owen Kratz Mgmt For For For Elect John Lovoi Mgmt For For For Elect Bernard Duroc-Danner Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Hospitality Properties Trust Ticker Security ID: Meeting Date Meeting Status HPT CUSIP 44106M102 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Election of Trustees Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Trustees 3 Amendment to the Declaration of Mgmt For For For Trust 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against For Against Declassification of the Board 6 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Hrpt Properties Trust Ticker Security ID: Meeting Date Meeting Status HRP CUSIP 40426W101 04/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Patrick Donelan Mgmt For For For 2 Adoption of Majority Vote for Mgmt For For For Election of Trustees 3 Amendment to Declaration of Trust Mgmt For For For 4 Ratification of Auditor Mgmt For For For ING Groep N.V. Ticker Security ID: Meeting Date Meeting Status INGA CINS N4578E413 11/25/2009 Voted Meeting Type Country of Trade Special Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Strategy Plan Mgmt For For For 5 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Non-Voting Meeting Note N/A N/A N/A N/A Ingram Micro Inc. Ticker Security ID: Meeting Date Meeting Status IM CUSIP 457153104 06/09/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Repeal of Classified Board Mgmt For For For 2 Removal of Directors Mgmt For For For Elect Howard Atkins Mgmt For For For Elect Leslie Heisz Mgmt For For For Elect John Ingram Mgmt For For For Elect Orrin Ingram, II Mgmt For For For Elect Dale Laurance Mgmt For For For Elect Linda Levinson Mgmt For For For Elect Michael Smith Mgmt For For For Elect Gregory Spierkel Mgmt For For For Elect Joe Wyatt Mgmt For For For Elect Orrin Ingram, II Mgmt For For For Elect Michael Smith Mgmt For For For Elect Gregory Spierkel Mgmt For For For Elect Joe Wyatt Mgmt For For For 4 Ratification of Auditor Mgmt For For For Integrated Device Technology, Inc. Ticker Security ID: Meeting Date Meeting Status IDTI CUSIP 458118106 09/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Schofield Mgmt For For For Elect Lewis Eggebrecht Mgmt For For For Elect Umesh Padval Mgmt For For For Elect Gordon Parnell Mgmt For For For Elect Donald Schrock Mgmt For For For Elect Ron Smith Mgmt For For For Elect Theodore Tewksbury Mgmt For For For 2 2009 Employee Stock Purchase Mgmt For For For Plan 3 One-time Option Exchange Mgmt For Against Against Program 4 Ratification of Auditor Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP 458140100 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Charlene Barshefsky Mgmt For Against Against 2 Elect Susan Decker Mgmt For For For 3 Elect John Donahoe Mgmt For Against Against 4 Elect Reed Hundt Mgmt For For For 5 Elect Paul Otellini Mgmt For For For 6 Elect James Plummer Mgmt For For For 7 Elect David Pottruck Mgmt For For For 8 Elect Jane Shaw Mgmt For For For 9 Elect Frank Yeary Mgmt For For For 10 Elect David Yoffie Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation International Paper Company Ticker Security ID: Meeting Date Meeting Status IP CUSIP 460146103 05/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Bronczek Mgmt For Against Against 2 Elect Lynn Elsenhans Mgmt For For For 3 Elect John Faraci Mgmt For For For 4 Elect Stacey Mobley Mgmt For For For 5 Elect John Townsend, III Mgmt For For For 6 Elect William Walter Mgmt For For For 7 Elect J. Steven Whisler Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the By-Laws Mgmt For For For Regarding the Right to Call a Special Meeting Japan Retail Fund Investment Ticker Security ID: Meeting Date Meeting Status CINS J27544105 01/26/2010 Voted Meeting Type Country of Trade Special Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Amendments to Articles Mgmt For For For 2 Elect Yorishige Kondoh Mgmt For For For 3 Elect Shuhichi Nanba Mgmt For For For 4 Elect Shinji Arakawa Mgmt For For For 5 Election of Alternate Executive Mgmt For For For Director 6 Election of Alternate Supervisory Mgmt For For For Director Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For For For 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For For For 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For For For 8 Elect Charles Prince Mgmt For For For 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP 502424104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For Withhold Against Elect Lewis Kramer Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Amendment to the 2008 Long Term Mgmt For For For Performance Plan 3 Ratification of Auditor Mgmt For For For Lanxess AG Ticker Security ID: Meeting Date Meeting Status LXSG CINS D5032B102 05/28/2010 Voted Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For For For 5 Ratification of Management Board Mgmt For For For Acts 6 Ratification of Supervisory Board Mgmt For For For Acts 7 Compensation Policy Mgmt For For For 8 Appointment of Auditor Mgmt For For For 9 Elect Friedrich Janssen Mgmt For For For 10 Elect Robert Koehler Mgmt For Against Against 11 Elect Rainer Laufs Mgmt For For For 12 Elect Ulrich Middelmann Mgmt For For For 13 Elect Rolf Stomberg Mgmt For For For 14 Elect Theo Walthie Mgmt For For For 15 Authority to Repurchase Shares Mgmt For For For 16 Increase in Authorized Capital Mgmt For Against Against 17 Amendments to Articles Mgmt For For For LG Display Co., Ltd. Ticker Security ID: Meeting Date Meeting Status CINS Y5255T100 03/12/2010 Voted Meeting Type Country of Trade Annual Korea, Republic of Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Accounts and Allocation of Mgmt For For For Profits/Dividends 3 Amendments to Articles Mgmt For For For 4 Election of Directors (Slate) Mgmt For Against Against 5 Election of Audit Committee Mgmt For For For Member: AHN Tae Sik 6 Directors' Fees Mgmt For For For Longtop Financial Technologies Limited Ticker Security ID: Meeting Date Meeting Status LFT CUSIP 54318P108 03/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Thomas Gurnee Mgmt For Withhold Against Elect Zuyun Xue Mgmt For Withhold Against 2 Appointment of Auditor Mgmt For For For 3 Transaction of Other Business Mgmt For Against Against Macronix International Company Limited Ticker Security ID: Meeting Date Meeting Status CINS Y5369A104 06/09/2010 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Amendments to Procedural Rules of Mgmt For For For Capital Loans 7 Amendments to Procedural Rules of Mgmt For For For Endorsements/Guarantees 8 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 9 Elect WU Miin Chyou Mgmt For Against Against 10 Elect LU Chin-Yuan Mgmt For Against Against 11 Elect TAKATA Akira Mgmt For Against Against 12 Elect CHEN H.C Mgmt For Against Against 13 Elect Representative of Campion Mgmt For Against Against Investment Corporation 14 Elect FANG Cheng-Yi Mgmt For Against Against 15 Elect LIU Chung Laung Mgmt For Against Against 16 Elect Representative of Achi Capital Mgmt For Against Against Limited 17 Elect YIU Dang-Hsing Mgmt For Against Against 18 Elect NI Ful-Long Mgmt For Against Against 19 Elect PAN Wen-Sen Mgmt For Against Against 20 Elect Representative of Hui Ying Mgmt For Against Against Investment Ltd. 21 Elect KAO Chiang Mgmt For Against Against 22 Elect SU Yau-Kuin Mgmt For Against Against 23 Elect WU Ping-Tien Mgmt For Against Against 24 Non-Compete Restrictions for Mgmt For Against Against Directors 25 Extraordinary Motions Mgmt For Against Against Magna International Inc. Ticker Security ID: Meeting Date Meeting Status MG CUSIP 559222401 05/06/2010 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Frank Stronach Mgmt For Withhold Against Elect J. Trevor Eyton Mgmt For Withhold Against Elect Michael Harris Mgmt For Withhold Against Elect Lady Judge Mgmt For Withhold Against Elect Louis Lataif Mgmt For Withhold Against Elect Donald Resnick Mgmt For Withhold Against Elect Belinda Stronach Mgmt For Withhold Against Elect Franz Vranitzky Mgmt For Withhold Against Elect Donald Walker Mgmt For Withhold Against Elect Siegfried Wolf Mgmt For Withhold Against Elect Lawrence Worrall Mgmt For Withhold Against 2 Appointment of Auditor and Mgmt For For For Authority to Set Fees 3 2009 Stock Option Plan Mgmt For For For Media Tek Inc Ticker Security ID: Meeting Date Meeting Status CINS Y5945U103 06/15/2010 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Authority to Increase Paid-in Capital Mgmt For For For 9 Amendments to Articles Mgmt For For For 10 Amendments to Procedural Rules Mgmt For For For for Shareholder Meetings 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Non-Voting Agenda Item N/A N/A N/A N/A Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Mgmt For For For Special Meeting 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Shareholder Proposal Regarding ShrHldr Against Against For Adoption of Principles for Health Care Reform 14 Shareholder Proposal Regarding ShrHldr Against Against For Charitable Contributions Mitsubishi Corporation Ticker Security ID: Meeting Date Meeting Status CINS J43830116 06/24/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Yorihiko Kojima Mgmt For For For 4 Elect Ken Kobayashi Mgmt For For For 5 Elect Ryohichi Ueda Mgmt For For For 6 Elect Masahide Yano Mgmt For For For 7 Elect Hideyuki Nabeshima Mgmt For For For 8 Elect Hideto Nakahara Mgmt For For For 9 Elect Tsuneo Iyobe Mgmt For For For 10 Elect Kiyoshi Fujimura Mgmt For For For 11 Elect Yasuo Nagai Mgmt For For For 12 Elect Mikio Sasaki Mgmt For For For 13 Elect Tamotsu Nomakuchi Mgmt For For For 14 Elect Kunio Itoh Mgmt For For For 15 Elect Kazuo Tsukuda Mgmt For For For 16 Elect Ryohzoh Katoh Mgmt For For For 17 Elect Hidehiro Konno Mgmt For For For 18 Elect Yukio Ueno Mgmt For For For 19 Bonus Mgmt For For For 20 Accumulative Pension Plan Mgmt For For For 21 Amendments to Directors' Mgmt For Against Against Compensation Plan Mitsubishi Electric Corp. Ticker Security ID: Meeting Date Meeting Status CINS J43873116 06/29/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Elect Setsuhiro Shimomura Mgmt For Against Against 3 Elect Kenichiroh Yamanishi Mgmt For Against Against 4 Elect Masanori Saitoh Mgmt For Against Against 5 Elect Noritomo Yoshimatsu Mgmt For Against Against 6 Elect Noritomo Hashimoto Mgmt For Against Against 7 Elect Ryohsuke Fujimoto Mgmt For Against Against 8 Elect Hiroyoshi Sakuyama Mgmt For Against Against 9 Elect Hiroyoshi Murayama Mgmt For Against Against 10 Elect Shunji Yanai Mgmt For Against Against 11 Elect Osamu Shigeta Mgmt For Against Against 12 Elect Mikio Sasaki Mgmt For Against Against 13 Elect Shigemitsu Miki Mgmt For Against Against Mitsui & Co Limited Ticker Security ID: Meeting Date Meeting Status CINS J44690139 06/23/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Shouei Utsuda Mgmt For For For 4 Elect Masami Iijima Mgmt For For For 5 Elect Ken Abe Mgmt For For For 6 Elect Junichi Matsumoto Mgmt For For For 7 Elect Seiichi Tanaka Mgmt For For For 8 Elect Norinao Iio Mgmt For For For 9 Elect Takao Ohmae Mgmt For For For 10 Elect Masayoshi Komai Mgmt For For For 11 Elect Daisuke Saiga Mgmt For For For 12 Elect Nobuko Matsubara Mgmt For For For 13 Elect Ikujiroh Nonaka Mgmt For For For 14 Elect Hiroshi Hirabayashi Mgmt For For For 15 Elect Toshirho Mutoh Mgmt For For For 16 Elect Naoto Nakamura Mgmt For For For National Bank of Greece Ticker Security ID: Meeting Date Meeting Status ETE CINS X56533114 01/14/2010 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Spin-off Mgmt For TNA N/A 2 Report on the Spin-off Mgmt For TNA N/A 3 Authorization of Legal Formalities Mgmt For TNA N/A 4 Ratification of Co-option of New Mgmt For TNA N/A Board Members 5 Election of Directors Mgmt For TNA N/A 6 Election of Audit Committee Mgmt For TNA N/A 7 Board Transactions Mgmt For TNA N/A 8 Amendments to Articles Mgmt For TNA N/A 9 Authority to Issue Convertible Mgmt For TNA N/A Bonds 10 Announcements Mgmt N/A N/A N/A National Bank of Greece Ticker Security ID: Meeting Date Meeting Status ETE CINS X56533114 02/01/2010 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Convertible Debt Mgmt For TNA N/A Instruments National Bank of Greece Ticker Security ID: Meeting Date Meeting Status ETE CINS X56533114 02/18/2010 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Issue Convertible Debt Mgmt For TNA N/A Instruments National Bank of Greece Ticker Security ID: Meeting Date Meeting Status ETE CINS X56533114 05/21/2010 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Report of the Board of Directors; Mgmt For TNA N/A Report of the Auditor 2 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 3 Ratification of Board and Auditor Mgmt For TNA N/A Acts 4 Directors' Fees Mgmt For TNA N/A 5 Board Transactions Mgmt For TNA N/A 6 Ratification of Co-option of Board Mgmt For TNA N/A Member 7 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 8 Transaction of Other Business Mgmt N/A TNA N/A Nippon Telegraph And Telephone Corporation Ticker Security ID: Meeting Date Meeting Status CINS J59396101 06/24/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Norio Wada Mgmt For For For 4 Elect Satoshi Miura Mgmt For For For 5 Elect Noritaka Uji Mgmt For For For 6 Elect Hiroo Unoura Mgmt For For For 7 Elect Kaoru Kanazawa Mgmt For For For 8 Elect Yasuyoshi Katayama Mgmt For For For 9 Elect Toshio Kobayashi Mgmt For For For 10 Elect Hiroki Watanabe Mgmt For For For 11 Elect Hiromichi Shinohara Mgmt For For For 12 Elect Tetsuya Shohji Mgmt For For For 13 Elect Takashi Imai Mgmt For For For 14 Elect Yotaroh Kobayashi Mgmt For For For Noble Corporation Ticker Security ID: Meeting Date Meeting Status NE CUSIP H5833N103 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Cawley Mgmt For For For Elect Gordon Hall Mgmt For For For Elect Jack Little Mgmt For For For 2 Increase in Authorized Capital Mgmt For For For 3 Amendment to Par Value; Capital Mgmt For For For Distribution 4 Amendment to Par Value; Capital Mgmt For For For Distribution 5 Appointment of Auditor Mgmt For For For 6 Accounts and Reports Mgmt For For For 7 Ratification of Board and Mgmt For For For Management Acts Noble Group Limited Ticker Security ID: Meeting Date Meeting Status N21 CINS G6542T119 10/12/2009 Voted Meeting Type Country of Trade Special Bermuda Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Allotment of Shares to Ricardo Mgmt For Against Against Leiman 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A Oil States International, Inc. Ticker Security ID: Meeting Date Meeting Status OIS CUSIP 678026105 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Martin Lambert Mgmt For For For Elect Mark Papa Mgmt For For For Elect Stephen Wells Mgmt For For For 2 Ratification of Auditor Mgmt For For For OMV AG Ticker Security ID: Meeting Date Meeting Status OMV CINS A51460110 05/26/2010 Voted Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Accounts and Mgmt N/A For N/A Reports 2 Allocation of Profits/Dividends Mgmt For For For 3 Ratification of Management Board Mgmt For For For Acts 4 Ratification of Supervisory Board Mgmt For For For Acts 5 Supervisory Board Members' Fees Mgmt For For For 6 Appointment of Auditor Mgmt For For For 7 Election of Supervisory Board Mgmt For Against Against Members 8 Amendments to Articles Mgmt For Against Against 9 2010 Long Term Incentive Plan Mgmt For For For OPAP S.A. Ticker Security ID: Meeting Date Meeting Status OPAP CINS X3232T104 05/10/2010 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Board of Directors and Auditor's Mgmt For TNA N/A Report 2 Accounts and Reports Mgmt For TNA N/A 3 Allocation of Profits/Dividends Mgmt For TNA N/A 4 Ratification of Board and Auditor's Mgmt For TNA N/A Acts 5 Directors' Fees for 2009 Mgmt For TNA N/A 6 Directors' Fees for 2010 Mgmt For TNA N/A 7 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 8 Election of Directors Mgmt For TNA N/A 9 Election of Audit Committee Mgmt For TNA N/A Members 10 Related Party Transactions Mgmt For TNA N/A 11 Board Transactions Mgmt For TNA N/A 12 Transaction of Other Business Mgmt N/A N/A N/A OPAP S.A. Ticker Security ID: Meeting Date Meeting Status OPAP CINS X3232T104 06/14/2010 Take No Action Meeting Type Country of Trade Annual Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Board of Directors' and Auditors' Mgmt For TNA N/A Report 3 Accounts and Reports Mgmt For TNA N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Board and Auditors' Mgmt For TNA N/A Acts 6 Directors' Fees for 2009 Mgmt For TNA N/A 7 Directors' Fees for 2010 Mgmt For TNA N/A 8 Appointment of Auditor and Mgmt For TNA N/A Authority to Set Fees 9 Election of Directors Mgmt For TNA N/A 10 Election of Audit Committee Mgmt For TNA N/A Members 11 Related Party Transactions Mgmt For TNA N/A 12 Board Transactions Mgmt For TNA N/A 13 Transaction of Other Business Mgmt N/A N/A N/A OPAP S.A. Ticker Security ID: Meeting Date Meeting Status OPAP CINS X3232T104 12/18/2009 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of Co-option of Marina Mgmt For TNA N/A Massara 2 Election of Directors Mgmt For TNA N/A 3 Election of Audit Committee Mgmt For TNA N/A 4 Board Transactions Mgmt For TNA N/A 5 Authorization of Legal Formalities Mgmt For TNA N/A 6 Announcements Mgmt For TNA N/A 7 Non-Voting Meeting Note N/A N/A N/A N/A 8 Non-Voting Meeting Note N/A N/A N/A N/A OPAP S.A. Ticker Security ID: Meeting Date Meeting Status OPAP CINS X3232T104 12/30/2009 Take No Action Meeting Type Country of Trade Special Greece Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Ratification of Co-option of Marina Mgmt For TNA N/A Massara 2 Election of Directors Mgmt For TNA N/A 3 Election of Audit Committee Mgmt For TNA N/A 4 Board Transactions Mgmt For TNA N/A 5 Authorization of Legal Formalities Mgmt For TNA N/A 6 Announcements Mgmt For TNA N/A Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP 68389X105 10/07/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berg Mgmt For For For Elect H. Raymond Bingham Mgmt For For For Elect Michael Boskin Mgmt For For For Elect Safra Catz Mgmt For For For Elect Bruce Chizen Mgmt For For For Elect George Conrades Mgmt For For For Elect Lawrence Ellison Mgmt For For For Elect Hector Garcia-Molina Mgmt For For For Elect Jeffrey Henley Mgmt For For For Elect Donald Lucas Mgmt For Withhold Against Elect Charles Phillips, Jr. Mgmt For For For Elect Naomi Seligman Mgmt For For For 2 2010 Executive Bonus Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 5 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 6 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement PartnerRe Ltd. Ticker Security ID: Meeting Date Meeting Status PRE CUSIP G6852T105 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Rollwagen Mgmt For For For Elect Vito Baumgartner Mgmt For For For Elect Jean-Paul Montupet Mgmt For For For Elect Lucio Stanca Mgmt For For For 2 Ratification of Auditor Mgmt For For For Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP 71654V408 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Capital Expenditure Budget Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Election of Directors Mgmt For Against Against 5 Election of Chairperson of the Mgmt For For For Board of Directors 6 Election of Supervisory Council Mgmt For For For 7 Remuneration Policy Mgmt For For For 8 Capitalization of Reserves Mgmt For For For 9 Waiver of Preemptive Rights to Mgmt For For For Effect Merger between Braskem and Quattor Petroleo Brasileiro S.A. - Petrobras Ticker Security ID: Meeting Date Meeting Status PETR3 CUSIP 71654V408 06/22/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase in Authorized Preferred Mgmt For For For Shares Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Amendment to Bylaws Regarding Mgmt For For For the Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Food Insecurity and Tobacco Use 13 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Protocols PTT Public Company Ticker Security ID: Meeting Date Meeting Status PTT CINS Y6883U113 04/09/2010 Voted Meeting Type Country of Trade Annual Thailand Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approve Minutes Mgmt For For For 2 Accounts and Reports Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Appointment of Auditor and Mgmt For For For Authority to Set Fees 5 Directors' Fees Mgmt For For For 6 Elect Benja Louichareon Mgmt For For For 7 Elect Pichai Chunhavajira Mgmt For For For 8 Elect Krairit Nilkuha Mgmt For For For 9 Elect Nontigorn Kanchanachitra Mgmt For For For 10 Elect Piyawat Niyomrerks Mgmt For For For 11 External Fund Raising Plan Mgmt For For For 12 Other Business Mgmt For Against Against Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ravi Akhoury Mgmt For For For Elect Jameson Baxter Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Robert Darretta Mgmt For For For Elect Myra Drucker Mgmt For For For Elect John Hill Mgmt For For For Elect Paul Joskow Mgmt For For For Elect Elizabeth Kennan Mgmt For For For Elect Kenneth Leibler Mgmt For For For Elect Robert Patterson Mgmt For For For Elect George Putnam, III Mgmt For For For Elect Robert Reynolds Mgmt For For For Elect W. Thomas Stephens Mgmt For For For Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: Investments in Commodities N/A N/A N/A N/A Diversification of Investments N/A N/A N/A N/A The Acquisition of Voting Securities N/A N/A N/A N/A Borrowing N/A N/A N/A N/A Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: The Duration Of The Trust N/A N/A N/A N/A Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. Qantas Airways Limited Ticker Security ID: Meeting Date Meeting Status QAN CINS Q77974105 10/21/2009 Voted Meeting Type Country of Trade Annual Australia Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Agenda Item N/A N/A N/A N/A 2 Re-elect Peter Cosgrove Mgmt For For For 3 Re-elect Garry Hounsell Mgmt For For For 4 Re-elect James Strong Mgmt For For For 5 Remuneration Report Mgmt For Against Against Quadra Mining Ltd. Ticker Security ID: Meeting Date Meeting Status QUA CUSIP 747319101 05/19/2010 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect William Myckatyn Mgmt For For For Elect Paul Blythe Mgmt For For For Elect Geoffrey Belsher Mgmt For For For Elect George Poling Mgmt For For For Elect Kenneth Williamson Mgmt For For For Elect Neil MacKenzie Mgmt For For For Elect Gregory Van Staveren Mgmt For For For Elect John Brough Mgmt For Withhold Against Elect John Lydall Mgmt For For For 2 Amendment to Stock Option Plan Mgmt For Against Against 3 Amendment to Shareholder Rights Mgmt For Against Against Plan 4 Approval of the Merger Mgmt For For For Quanta Computer Inc. Ticker Security ID: Meeting Date Meeting Status CINS Y7174J106 06/18/2010 Voted Meeting Type Country of Trade Annual Taiwan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Allocation of Profits/Dividends Mgmt For For For 6 Amendments to Articles Mgmt For For For 7 Amendments to Procedural Rules of Mgmt For Abstain Against Capital Loans and Endorsements/Guarantees 8 Amendments to Procedural Rules of Mgmt For Abstain Against Acquisition/Disposal of Assets 9 Elect Barry Lam Mgmt For Against Against 10 Elect LEUNG C.C. Mgmt For Against Against 11 Elect HUANG C.T. Mgmt For Against Against 12 Elect PAN Wei-Ta Mgmt For Against Against 13 Elect LU Chi Chih Mgmt For Against Against 14 Elect LIANG S.C. Mgmt For Abstain Against 15 Elect Eddie Lee Mgmt For Abstain Against 16 Elect CHANG Ching Yi Mgmt For Abstain Against 17 Non-Compete Restrictions for Mgmt For Against Against Directors 18 Extraordinary motions Mgmt For Against Against Qwest Communications International Inc. Ticker Security ID: Meeting Date Meeting Status Q CUSIP 749121109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edward Mueller Mgmt For For For 2 Elect Charles Biggs Mgmt For For For 3 Elect K. Dane Brooksher Mgmt For For For 4 Elect Peter Hellman Mgmt For For For 5 Elect R. David Hoover Mgmt For For For 6 Elect Patrick Martin Mgmt For For For 7 Elect Caroline Matthews Mgmt For For For 8 Elect Wayne Murdy Mgmt For For For 9 Elect Jan Murley Mgmt For For For 10 Elect Michael Roberts Mgmt For For For 11 Elect James Unruh Mgmt For For For 12 Elect Anthony Welters Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to the Employee Stock Mgmt For For For Purchase Plan 15 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting R.R. Donnelley & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP 257867101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Quinlan, III Mgmt For For For 2 Elect Stephen Wolf Mgmt For For For 3 Elect Lee Chaden Mgmt For For For 4 Elect Judith Hamilton Mgmt For For For 5 Elect Susan Ivey Mgmt For For For 6 Elect Thomas Johnson Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Michael Riordan Mgmt For For For 9 Elect Oliver Sockwell Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding a ShrHldr Against Against For Sustainable Procurement Policy 12 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Repsol-YPF SA Ticker Security ID: Meeting Date Meeting Status REP CINS E8471S130 04/29/2010 Voted Meeting Type Country of Trade Annual Spain Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports; Allocation of Mgmt For For For Profits/Dividends 2 Ratification of Board Acts Mgmt For For For 3 Amend Article 9 Mgmt For Abstain Against 4 Amend Article 12.bis Mgmt For Abstain Against 5 Amend Article 22 Mgmt For Abstain Against 6 Amend Article 3 Mgmt For For For 7 Amend Article 9 Mgmt For For For 8 Elect Paulina Beato Blanco Mgmt For Against Against 9 Elect Artur Carulla Font Mgmt For Against Against 10 Elect Javier Echenique Landiribar Mgmt For Against Against 11 Elect Raul Cardoso Maycotte Mgmt For Against Against 12 Elect Henri Philippe Reichstul Mgmt For Against Against 13 Appointment of Auditor Mgmt For For For 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 16 Authority to Carry Out Formalities Mgmt For For For 17 Non-Voting Meeting Note N/A N/A N/A N/A Rio Tinto PLC Ticker Security ID: Meeting Date Meeting Status RIO CINS G75754104 04/15/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Robert Brown Mgmt For For For 4 Elect Ann Godbehere Mgmt For For For 5 Elect Samuel Walsh Mgmt For For For 6 Re-elect Guy Elliott Mgmt For For For 7 Re-elect Michael Fitzpatrick Mgmt For For For 8 Re-elect Lord Kerr of Kinlochard Mgmt For For For 9 Appointment of Auditor and Mgmt For For For Authority to Set Fees 10 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 11 Non-Voting Agenda Item N/A N/A N/A N/A 12 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Authority to Repurchase Rio Tinto Mgmt For For For PLC Shares 16 Non-Voting Agenda Item N/A N/A N/A N/A 17 Non-Voting Agenda Item N/A N/A N/A N/A 18 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Royal Dutch Shell PLC Ticker Security ID: Meeting Date Meeting Status RDSB CINS G7690A100 05/18/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Charles Holliday, Jr. Mgmt For Against Against 4 Elect Josef Ackermann Mgmt For Against Against 5 Elect Malcolm Brinded Mgmt For Against Against 6 Elect Simon Henry Mgmt For Against Against 7 Elect Lord Kerr of Kinlochard Mgmt For Against Against 8 Elect Wim Kok Mgmt For Against Against 9 Elect Nick Land Mgmt For Against Against 10 Elect Christine Morin-Postel Mgmt For Against Against 11 Elect Jorma Ollila Mgmt For Against Against 12 Elect Jeroen van der Veer Mgmt For Against Against 13 Elect Peter Voser Mgmt For Against Against 14 Elect Hans Wijers Mgmt For Against Against 15 Appointment of Auditor Mgmt For Against Against 16 Authority to Set Auditor's Fees Mgmt For Against Against 17 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 18 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 19 Authority to Repurchase Shares Mgmt For For For 20 Scrip Dividend Mgmt For For For 21 Authorisation of Political Donations Mgmt For For For 22 Adoption of New Articles Mgmt For For For 23 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Projects RWE AG Ticker Security ID: Meeting Date Meeting Status RWE CINS D6629K109 04/22/2010 Take No Action Meeting Type Country of Trade Annual Germany Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Allocation of Profits/Dividends Mgmt For TNA N/A 5 Ratification of Management Board Mgmt For TNA N/A Acts 6 Ratification of Supervisory Board Mgmt For TNA N/A Acts 7 Compensation Policy Mgmt For TNA N/A 8 Appointment of Auditor Mgmt For TNA N/A 9 Appointment of Auditor for Interim Mgmt For TNA N/A Statements 10 Election of Supervisory Board Mgmt For TNA N/A Members 11 Authority to Repurchase Shares Mgmt For TNA N/A 12 Amendments to Articles Mgmt For TNA N/A 13 Intra-company Contracts/Control Mgmt For TNA N/A Agreements 14 Non-Voting Meeting Note N/A N/A N/A N/A Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status C6L CINS Y7992P128 07/31/2009 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Stephen LEE Ching Yen Mgmt For Against Against 4 Elect CHEW Choon Seng Mgmt For Against Against 5 Elect Euleen GOH Yiu Kiang Mgmt For Against Against 6 Directors' Fees Mgmt For For For 7 Appointment of Auditor and Mgmt For For For Authority to Set Fees 8 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 9 Issuance of Shares under ASA Mgmt For For For Shares 10 Authority to Grant Awards and Issue Mgmt For Against Against Shares under Employee Incentive Plans 11 Non-Voting Agenda Item N/A N/A N/A N/A Singapore Airlines Limited Ticker Security ID: Meeting Date Meeting Status C6L CINS Y7992P128 07/31/2009 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For 2 Related Party Transactions Mgmt For For For 3 Amendments to the SIA ESOP Mgmt For For For 4 Distribution of Scrip Dividends Mgmt For For For Societe Generale Ticker Security ID: Meeting Date Meeting Status GLE CINS F43638141 07/06/2009 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Ratification of the Co-option of Mgmt For For For Frederic Oudea 4 Directors' Fees Mgmt For For For 5 Amendment to Rate of Super- Mgmt For For For Subordinated Notes 6 Authority to Carry Out Formalities Mgmt For For For State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 857477103 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Charles LaMantia Mgmt For For For 10 Elect Ronald Logue Mgmt For For For 11 Elect Richard Sergel Mgmt For For For 12 Elect Ronald Skates Mgmt For For For 13 Elect Gregory Summe Mgmt For For For 14 Elect Robert Weissman Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between Executive and Employee Pay Statoil ASA Ticker Security ID: Meeting Date Meeting Status STL CINS R4446E112 05/19/2010 Take No Action Meeting Type Country of Trade Annual Norway Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Election of Presiding Chairman Mgmt For TNA N/A 5 Agenda Mgmt For TNA N/A 6 Voting List Mgmt For TNA N/A 7 Election of Individuals to Check Mgmt For TNA N/A Minutes 8 Accounts and Reports; Allocation of Mgmt For TNA N/A Profits/Dividends 9 Compensation Guidelines Mgmt For TNA N/A 10 Authority to Set Auditor's Fees Mgmt For TNA N/A 11 Elect Olaug Svarva Mgmt For TNA N/A 12 Elect Idar Kreutzer Mgmt For TNA N/A 13 Elect Karin Aslaksen Mgmt For TNA N/A 14 Elect Greger Mannsverk Mgmt For TNA N/A 15 Elect Steinar Olsen Mgmt For TNA N/A 16 Elect Ingvald Strommen Mgmt For TNA N/A 17 Elect Rune Bjerke Mgmt For TNA N/A 18 Elect Tore Ulstein Mgmt For TNA N/A 19 Elect Live Haukvik Mgmt For TNA N/A 20 Elect Siri Kalvig Mgmt For TNA N/A 21 Elect Thor Oscar Bolstad Mgmt For TNA N/A 22 Elect Barbro Hetta-Jacobsen Mgmt For TNA N/A 23 Directors' Fees Mgmt For TNA N/A 24 Elect Olaug Svarva Mgmt For TNA N/A 25 Elect Bjorn Stale Haavik Mgmt For TNA N/A 26 Elect Tom Rathke Mgmt For TNA N/A 27 Elect Live Haukvik Aker Mgmt For TNA N/A 28 Nomination Committee's Fees Mgmt For TNA N/A 29 Authority to Repurchase Shares Mgmt For TNA N/A Pursuant to Share Savings Plan 30 Authority to Repurchase Shares for Mgmt For TNA N/A Cancellation 31 Amendments to Articles Mgmt For TNA N/A 32 Shareholder Proposal Regarding ShrHldr Against TNA N/A Withdrawal from Canadian Oil Sands Sumitomo Metal Mining Co Ltd Ticker Security ID: Meeting Date Meeting Status CINS J77712123 06/25/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Allocation of Profits/Dividends Mgmt For For For 3 Elect Nobumasa Kemori Mgmt For For For 4 Elect Masashi Koike Mgmt For For For 5 Elect Ichiroh Abe Mgmt For For For 6 Elect Kohzoh Baba Mgmt For For For 7 Elect Yoshiaki Nakazato Mgmt For For For 8 Elect Takeshi Kubota Mgmt For For For 9 Elect Takashi Itoh Mgmt For For For 10 Elect Tsutomu Ushijima Mgmt For For For 11 Elect Naoki Tajiri Mgmt For Against Against 12 Election of Alternate Statutory Mgmt For Against Against Auditors 13 Renewal of Takeover Defense Plan Mgmt For Against Against 14 Bonus for Directors Mgmt For For For Surgutneftegaz OJSC Ticker Security ID: Meeting Date Meeting Status SNGS CINS 868861204 06/25/2010 Voted Meeting Type Country of Trade Annual Russian Federation Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Annual Report Mgmt For Against Against 2 Financial Statements Mgmt For Against Against 3 Allocation of Profits/Dividends Mgmt For For For 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Elect Sergey Ananiev Mgmt For Against Against 6 Elect Vladimir Bogdanov Mgmt For Against Against 7 Elect Alexander Bulanov Mgmt For Against Against 8 Elect Igor Gorbunov Mgmt For Against Against 9 Elect Vladislav Druchinin Mgmt For Against Against 10 Elect Oleg Egorov Mgmt For Against Against 11 Elect Vladimir Erokhin Mgmt For Abstain Against 12 Elect Nikolay Matveev Mgmt For Against Against 13 Elect Nikolay Medvedev Mgmt For Against Against 14 Elect Alexander Rezyapov Mgmt For Against Against 15 Elect Valentina Komarova Mgmt For For For 16 Elect Tamara Oleynik Mgmt For For For 17 Elect Vera Pozdnyakova Mgmt For For For 18 Appointment of Auditor Mgmt For For For 19 Related Party Transactions Mgmt For Abstain Against 20 Amendments to Articles Mgmt For Against Against Telecity Group PLC Ticker Security ID: Meeting Date Meeting Status TCY CINS G87403112 04/01/2010 Voted Meeting Type Country of Trade Annual United Kingdom Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect John Hughes Mgmt For Against Against 4 Elect Brian McArthur-Muscroft Mgmt For Against Against 5 Elect John O'Reilly Mgmt For Against Against 6 Appointment of Auditor Mgmt For For For 7 Authority to Set Auditor's Fees Mgmt For For For 8 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 9 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 10 Authority to Repurchase Shares Mgmt For For For 11 Adoption of New Articles Mgmt For Against Against 12 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days Terra Industries Inc. Ticker Security ID: Meeting Date Meeting Status TRA CUSIP 880915103 11/20/2009 Take No Action Meeting Type Country of Trade Proxy Contest United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Dissident Nominee John Lilly ShrHldr N/A TNA N/A Elect Dissident Nominee David ShrHldr N/A TNA N/A Wilson Elect Dissident Nominee Irving ShrHldr N/A TNA N/A Yoskowitz 2 Ratification of Auditor ShrHldr N/A TNA N/A Terra Industries Inc. Ticker Security ID: Meeting Date Meeting Status TRA CUSIP 880915103 11/20/2009 Voted Meeting Type Country of Trade Proxy Contest United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Management Nominee Martha Mgmt For For For Hesse Elect Management Nominee Dennis Mgmt For For For McGlone Elect Management Nominee Henry Mgmt For For For Slack 2 Ratification of Auditor Mgmt For For For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect David Boren Mgmt For For For 3 Elect Daniel Carp Mgmt For For For 4 Elect Carrie Cox Mgmt For For For 5 Elect David Goode Mgmt For For For 6 Elect Stephen MacMillan Mgmt For For For 7 Elect Pamela Patsley Mgmt For For For 8 Elect Wayne Sanders Mgmt For For For 9 Elect Ruth Simmons Mgmt For For For 10 Elect Richard Templeton Mgmt For For For 11 Elect Christine Whitman Mgmt For For For 12 Ratification of Auditor Mgmt For For For The Dai-Ichi Life Insurance Company, Ltd. Ticker Security ID: Meeting Date Meeting Status CINS J09748104 06/28/2010 Voted Meeting Type Country of Trade Annual Japan Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Authority to Reduce Earned Mgmt For For For Reserve 3 Allocation of Profits/Dividends Mgmt For For For The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Lakshmi Mittal Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Elimination of Supermajority Mgmt For For For Requirement 15 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Climate Policy 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement The Timken Company Ticker Security ID: Meeting Date Meeting Status TKR CUSIP 887389104 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Griffith Mgmt For Withhold Against Elect John Luke, Jr. Mgmt For Withhold Against Elect Frank Sullivan Mgmt For Withhold Against Elect Ward Timken Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For 3 Amendment to the Senior Executive Mgmt For For For Management Performance Plan 4 Amendment to Declassify the Board Mgmt For For For 5 Amendments to Allow the Board to Mgmt For Against Against Amend the Company's Regulations Time Warner Cable Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP 88732J207 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For TNT NV Ticker Security ID: Meeting Date Meeting Status TNT CINS N86672107 04/08/2010 Voted Meeting Type Country of Trade Annual Netherlands Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Agenda Item N/A N/A N/A N/A 3 Non-Voting Agenda Item N/A N/A N/A N/A 4 Non-Voting Agenda Item N/A N/A N/A N/A 5 Non-Voting Agenda Item N/A N/A N/A N/A 6 Non-Voting Agenda Item N/A N/A N/A N/A 7 Accounts and Reports Mgmt For For For 8 Non-Voting Agenda Item N/A N/A N/A N/A 9 Allocation of Profits/Dividend Mgmt For For For 10 Ratification of Management Board Mgmt For For For Acts 11 Ratification of Supervisory Board Mgmt For For For Acts 12 Amendment to the Compensation Mgmt For For For Policy 13 Non-Voting Agenda Item N/A N/A N/A N/A 14 Non-Voting Agenda Item N/A N/A N/A N/A 15 Non-Voting Agenda Item N/A N/A N/A N/A 16 Elect Roger King Mgmt For For For 17 Elect J Wallage Mgmt For For For 18 Non-Voting Agenda Item N/A N/A N/A N/A 19 Non-Voting Agenda Item N/A N/A N/A N/A 20 Structure Regime Mgmt For Against Against 21 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 22 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 23 Authority to Repurchase Shares Mgmt For For For 24 Authority to Cancel Shares and Mgmt For For For Reduce Authorized Capital 25 Non-Voting Agenda Item N/A N/A N/A N/A 26 Non-Voting Agenda Item N/A N/A N/A N/A 27 Non-Voting Agenda Item N/A N/A N/A N/A UGI Corporation Ticker Security ID: Meeting Date Meeting Status UGI CUSIP 902681105 01/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Ban Mgmt For For For Elect Richard Gozon Mgmt For For For Elect Lon Greenberg Mgmt For For For Elect Marvin Schlanger Mgmt For For For Elect Anne Pol Mgmt For For For Elect Ernest Jones Mgmt For For For Elect John Walsh Mgmt For For For Elect Roger Vincent Mgmt For For For Elect M. Shawn Puccio Mgmt For For For 2 Ratification of Auditor Mgmt For For For UnitedHealth Group Incorporated Ticker Security ID: Meeting Date Meeting Status UNH CUSIP 91324P102 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Ballard, Jr. Mgmt For For For 2 Elect Richard Burke Mgmt For For For 3 Elect Robert Darretta Mgmt For For For 4 Elect Stephen Hemsley Mgmt For For For 5 Elect Michele Hooper Mgmt For For For 6 Elect Douglas Leatherdale Mgmt For For For 7 Elect Glenn Renwick Mgmt For For For 8 Elect Kenneth Shine Mgmt For For For 9 Elect Gail Wilensky Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Contributions and Expenditure Report 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect John Snow Mgmt For For For 13 Elect John Stafford Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy 17 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 18 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 21 Shareholder Proposal Regarding ShrHldr Against Against For the Approval of Survivor Benefits (Golden Coffins) 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares after Retirement Vivendi SA Ticker Security ID: Meeting Date Meeting Status VIV CINS F97982106 04/29/2010 Voted Meeting Type Country of Trade Annual France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Accounts and Reports Mgmt For For For 5 Consolidated Accounts and Reports Mgmt For For For 6 Allocation of Profits/Dividends Mgmt For For For 7 Related Party Transactions Mgmt For Against Against 8 Elect Dominique Heriard Dubreuil Mgmt For Against Against 9 Elect Aliza Jabes Mgmt For Against Against 10 Elect Jacqueline Tammenoms Mgmt For Against Against Bakker 11 Elect Daniel Camus Mgmt For Against Against 12 Authority to Repurchase Shares Mgmt For For For 13 Authority to Carry Out Formalities Mgmt For For For voestalpine AG Ticker Security ID: Meeting Date Meeting Status VOE CINS A9101Y103 07/01/2009 Take No Action Meeting Type Country of Trade Annual Austria Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Presentation of Accounts and Mgmt For TNA N/A Reports 2 Allocation of Profits/Dividends Mgmt For TNA N/A 3 Ratification of Management Board Mgmt For TNA N/A Acts 4 Ratification of Supervisory Board Mgmt For TNA N/A Acts 5 Appointment of Auditor Mgmt For TNA N/A 6 Amendment Regarding Supervisory Mgmt For TNA N/A Board Size 7 Election of Supervisory Board Mgmt For TNA N/A Members 8 Cancellation of Authorized Capital Mgmt For TNA N/A 9 Increase in Authorized Capital Mgmt For TNA N/A 10 Amendments to Articles Mgmt For TNA N/A 11 Authority to Issue Convertible Mgmt For TNA N/A Bonds 12 Increase in Conditional Capital Mgmt For TNA N/A 13 Amendment to Articles Mgmt For TNA N/A 14 Amendments to Articles Mgmt For TNA N/A Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For Against Against 2 Elect John Chen Mgmt For Against Against 3 Elect Lloyd Dean Mgmt For Against Against 4 Elect Susan Engel Mgmt For Against Against 5 Elect Enrique Hernandez, Jr. Mgmt For Against Against 6 Elect Donald James Mgmt For Against Against 7 Elect Richard McCormick Mgmt For Against Against 8 Elect Mackey McDonald Mgmt For Against Against 9 Elect Cynthia Milligan Mgmt For Against Against 10 Elect Nicholas Moore Mgmt For Against Against 11 Elect Philip Quigley Mgmt For Against Against 12 Elect Judith Runstad Mgmt For Against Against 13 Elect Stephen Sanger Mgmt For Against Against 14 Elect Robert Steel Mgmt For Against Against 15 Elect John Stumpf Mgmt For Against Against 16 Elect Susan Swenson Mgmt For Against Against 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Increase of Authorized Common Mgmt For For For Stock 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Western Digital Corporation Ticker Security ID: Meeting Date Meeting Status WDC CUSIP 958102105 11/11/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Peter Behrendt Mgmt For For For 2 Elect Kathleen Cote Mgmt For For For 3 Elect John Coyne Mgmt For For For 4 Elect Henry DeNero Mgmt For For For 5 Elect William Kimsey Mgmt For For For 6 Elect Michael Lambert Mgmt For For For 7 Elect Matthew Massengill Mgmt For For For 8 Elect Roger Moore Mgmt For For For 9 Elect Thomas Pardun Mgmt For For For 10 Elect Arif Shakeel Mgmt For For For 11 Amendment to the 2004 Mgmt For For For Performance Incentive Plan 12 Ratification of Auditor Mgmt For For For Wilmar International Limited Ticker Security ID: Meeting Date Meeting Status F34 CINS Y9586L109 04/28/2010 Voted Meeting Type Country of Trade Annual Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Allocation of Profits/Dividends Mgmt For For For 3 Directors' Fees Mgmt For For For 4 Elect LEONG Horn Kee Mgmt For Against Against 5 Elect LEE Hock Kuan Mgmt For Against Against 6 Elect KUOK Khoon Ean Mgmt For Against Against 7 Elect John Rice Mgmt For Against Against 8 Elect KUOK Khoon Chen Mgmt For Against Against 9 Appointment of Auditor and Mgmt For Abstain Against Authority to Set Fees 10 Related Party Transactions Mgmt For For For 11 Authority to Issue Shares w/ or w/o Mgmt For For For Preemptive Rights 12 Authority to Grant Awards and Issue Mgmt For Against Against Shares under the Wilmar Executives Share Option Scheme 13 Authority to Issue Shares at Mgmt For Against Against Discount Wilmar International Limited Ticker Security ID: Meeting Date Meeting Status F34 CINS Y9586L109 04/28/2010 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Authority to Repurchase Shares Mgmt For For For Wilmar International Limited Ticker Security ID: Meeting Date Meeting Status F34 CINS Y9586L109 04/28/2010 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Equity Grant to KUOK Khoon Hong Mgmt For Against Against 2 Equity Grant to Martua Sitorus Mgmt For Against Against Wilmar International Limited Ticker Security ID: Meeting Date Meeting Status F34 CINS Y9586L109 10/02/2009 Voted Meeting Type Country of Trade Special Singapore Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of Material Dilution Mgmt For For For 2 Approval of Possible Disposal Mgmt For For For 3 Non-Voting Meeting Note N/A N/A N/A N/A 4 Non-Voting Meeting Note N/A N/A N/A N/A Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP 983024100 07/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Elect Robert Amen Mgmt For For For 4 Elect Michael Critelli Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect Victor Ganzi Mgmt For For For 7 Elect Robert Langer Mgmt For For For 8 Elect John Mascotte Mgmt For For For 9 Elect Raymond McGuire Mgmt For For For 10 Elect Mary Polan Mgmt For For For 11 Elect Bernard Poussot Mgmt For For For 12 Elect Gary Rogers Mgmt For For For 13 Elect John Torell III Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Yellow Pages Income Fund Ticker Security ID: Meeting Date Meeting Status YLO CUSIP 985569102 05/06/2010 Voted Meeting Type Country of Trade Special Canada Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Conversion to Corporation Mgmt For For For Elect Michael Boychuck Mgmt For For For Elect John Gaulding Mgmt For For For Elect Paul Gobeil Mgmt For Withhold Against Elect Michael Lambert Mgmt For For For Elect Anthony Miller Mgmt For For For Elect Heather Munroe-Blum Mgmt For For For Elect Martin Nisenholtz Mgmt For For For Elect Marc Reisch Mgmt For For For Elect J. Heidi Roizen Mgmt For For For Elect Stuart Smith Mgmt For For For Elect Marc Tellier Mgmt For For For 3 Appointment of Auditor and Mgmt For For For Authority to Set Fees Zurich Financial Services Ticker Security ID: Meeting Date Meeting Status ZURN CINS H9870Y105 03/30/2010 Take No Action Meeting Type Country of Trade Annual Switzerland Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A N/A N/A N/A 2 Non-Voting Meeting Note N/A N/A N/A N/A 3 Accounts and Reports Mgmt For TNA N/A 4 Compensation Policy Mgmt For TNA N/A 5 Allocation of Profits/Dividends Mgmt For TNA N/A 6 Ratification of Board and Mgmt For TNA N/A Management Acts 7 Authority to Reduce Share Capital Mgmt For TNA N/A 8 Increase in Authorized Capital Mgmt For TNA N/A 9 Authority to Increase Capital for Mgmt For TNA N/A Equity Incentive Plans 10 Amendments to Articles Mgmt For TNA N/A 11 Elect Josef Ackermann Mgmt For TNA N/A 12 Elect Susan Bies Mgmt For TNA N/A 13 Elect Victor Chu Mgmt For TNA N/A 14 Elect Armin Meyer Mgmt For TNA N/A 15 Elect Rolf Watter Mgmt For TNA N/A 16 Appointment of Auditor Mgmt For TNA N/A 17 Transaction of Other Business Mgmt For TNA N/A 18 Non-Voting Meeting Note N/A N/A N/A N/A N/A Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Global Equity Fund By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
